DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 4/5/2022. Claims 1, 4-6, and 8-13 are pending in the application. Claims 10-13 are withdrawn from consideration. Claim 1 was amended, and claims 16 and 17 were cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
Response to Arguments
 	Applicant’s arguments in view of the amended claims , are persuasive. Claims 1 4-6,8 and 9 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment cancelling withdrawn claims, was given in an interview with Jian Jiang, attorney of record, on 6/16/2022.
Claims 10-13: (Cancelled)
The following is an examiner’s statement of reasons for allowance: 
It is well known that baked flavors are obtained by reactions between amino acids and reducing sugars in food products. Amino acids as flavor precursors have been extensively studied in combination with reducing sugars in Maillard reaction systems. Prolidases from microbial sources are known. However,  as detailed in the record, the prior art does not disclose or render obvious the finding by the applicant that specific baked flavors can be obtained by using a prolidase comprising an amino acid sequence having at least 95% identity to SEQ ID NO:1 to hydrolyze edible peptide-containing material and then combining with a reducing sugar and applying heat., wherein the prolidase is obtained by autolysis of Klyveromyces lactis.  Further, applicant provided data showing that proline can be selectively liberated from food proteins and food polypeptides in an efficient manner by combining a prolyl endopeptidase with a prolidase comprising an amino acid sequence having at least 95 % identity to SEQ ID NO:1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793